               Case 20-23284-AJC       Doc 24    Filed 12/23/20     Page 1 of 1




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:                                                  Case No. 20-23284-AJC

ROY CESAR TERAN                                         Chapter 7

        Debtor.
_______________________________________/

 NOTICE OF WITHDRAWAL OF PLEADING AND CANCELLATION OF HEARING

         PLEASE TAKE NOTICE that Ross R. Hartog, the Chapter 7 Trustee, withdraws the
Trustee’s Motion to Decline Dismissal of Case by Clerk’s Office and Motion to Compel the Debtor
to File Schedules and Required Documents (the “Motion”) [ECF 12]. The hearing on the
Motions, presently scheduled for January 5, 2021 at 10:30 a.m., is CANCELLED.


                               CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
e-mail, through the Court’s BNC, upon Debtor’s counsel on December 23, 2020.


Dated: December 23, 2020
                                                   Ross R. Hartog, Trustee
                                                   P.O. BOX 14306
                                                   Fort Lauderdale, FL 33302
                                                   Telephone: (954) 767-0030
                                                   Facsimile: (305) 670-5011

                                                   By: /s/ Ross R. Hartog
                                                   ROSS R. HARTOG
                                                   Email: trustee@mrthlaw.com
